The plaintiffs seek recovery for injuries sustained by them as guests in an automobile owned and operated by the defendant. The defendant drove his compact-type foreign car from a parking space adjacent to a restaurant known as Maguire’s Lounge in Quincy, where he and the plaintiffs had attended a prenuptial party, onto a street where he *778turned right and accelerated his ear to approximately thirty miles an hour toward an intersecting street a hundred yards away. He was half facing toward, and conversing with, one of the plaintiffs to his right when the car headed for a pole. He was told to “Be careful” by the second plaintiff who was in a rear seat. He then swerved sharply, narrowly missing the pole, which brought the ear beyond the center line of the intersecting street, at which point he turned “sharply back” to enter it, then sharply left. This caused his ear to cross the center line of the intersecting street and sideswipe a truck stopped across and on its own side of the street about thirty-five feet in from the intersection. The plaintiffs have excepted to the allowance of a motion for a directed verdict for the defendant. There was no error for there was no showing of gross negligence. Altman v. Aronson, 231 Mass. 588, 591, 592. The defendant’s momentary inattention caused him to proceed too far into the intersection before making his turn. That he executed this turn badly could not be said to be more than ordinary negligence. See Castelli v. Padeni, 301 Mass. 603, 604-605, and cases cited. Compare Dinardi v. Herook, 328 Mass. 572, 573-575, and eases cited.
Macharen M. MacGregor for the plaintiffs.
Sturtevant Burr (Gilbert P. Wright, Jr., with him) for the defendant.

Exceptions overruled.